IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              February 12, 2008
                               No. 07-40436
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JAIME ALVAR CARVAJAL

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Eastern District of Texas
                          USDC No. 4:03-CR-109-4


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
     Jaime Alvar Carvajal appeals the sentence imposed by the district court
on remand for resentencing following United States v. Booker, 543 U.S. 220
(2005). Carvajal argues that the sentence imposed by the district court is
unreasonable because the district court did not make an independent
determination of the appropriate sentence under Booker, did not consider the




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40436

factors in 18 U.S.C. § 3553(a), and placed too much emphasis on the Sentencing
Guidelines.
      Carvajal has not shown that the district court abused its discretion in
imposing the 210-month sentence or that the sentence was unreasonable.
Because the sentence was within the applicable guidelines range, it is entitled
to a presumption of reasonableness. See Rita v. United States, 127 S. Ct. 2456,
2462 (2007). The record reflects that the case was conceptually straightforward
and that the district court considered the evidence and the arguments presented
by defense counsel. Therefore, the district court was not required to give
extensive reasons for the sentence imposed. See id. at 2469. Carvajal has not
shown that the district court abused its discretion in imposing the 210-month
sentence within the applicable guidelines range or that the sentence was
unreasonable. See Gall v. United States, 128 S. Ct. 586 (2007).
      Carvajal argues for the first time on appeal that, based on the facts of this
case, the district court erred in finding that he was a leader or organizer of the
offense and in increasing his offense level pursuant to U.S.S.G. § 3B1.1(a). The
Government argues that this issue is foreclosed because it is beyond the scope
of the remand order. We agree. See United States v. Marmolejo, 139 F.3d 528,
531 (5th Cir. 1998). Nor has Carvajal attempted to show that applying the
mandate rule would result in a manifest injustice.         See United States v.
McCrimmon, 443 F.3d 454, 459 (5th Cir.), cert. denied, 547 U.S. 1120 (2006).
      AFFIRMED.




                                        2